Title: From Benjamin Franklin to Benjamin Vaughan, 5 May 1779
From: Franklin, Benjamin
To: Vaughan, Benjamin


Passy, May 5. 1779
I received my very dear Friend’s Letter of the 9th April, with the Pacquet accompanying it. I leave the whole Management of that Edition in your Hands with great Confidence, as I am sure my Pieces will be improv’d by your Attention to the Matters you mention.— I have sent a little Paper to Dr Ingenhauss, which I have desired him to give to you, or to Dr Priestly for you.
Mr Galloway’s Information about my Papers has not been well founded. My Daughter writes me, that after that Gentleman’s Departure, they were brought back to my House at Philadelphia: that the Chest had been indeed broke open, & some of the Papers from the Top were found scattered about the Floor, but these being gathered up, it was thought that very little had been lost. I shall like however to see the Account he has promis’d you.—
I am glad you have taken up the Consideration of the Vis Inertiae: The whole Doctrine of Motion & Rest & Communication of Motion, will I hope, now be cleared of the Obscurities & Difficulties & Contradictions with which it has long been embarrass’d. I thank you much for the Information your Letter contains. M. Villeboisnet never communicated to me the News you mention. What was that Letter of Gov. Franklin?— I thank you also for the Receipt against the Gout; but as I am not sure that it is not itself really a Remedy instead of being a Disease, I let it take its Course.— Believe me ever, my dear Friend, Yours most affectionately
Mr Benjamin Vaughan, Wanstead near London.
